Citation Nr: 1708154	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-28 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for frequent indigestion.

3.  Entitlement to service connection for residuals of burns to the left hand.

4.  Entitlement to service connection for scars of the left hand, forehead, and right arm.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for chest pain with shortness of breath and chronic cough.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
9.  Entitlement to service connection for a bilateral hearing loss disability.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to an initial disability rating in excess of 20 percent for chronic muscle strain.

13.  Entitlement to an initial compensable disability rating for hypertension.

14.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.

15.  Entitlement to an initial compensable disability rating for headaches with dizziness and fainting spells.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to December 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (the Atlanta, Georgia RO). 

The Board notes that in an April 2016 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a back disability, specifically lumbar strain and degenerative arthritis.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

With regard to the Veteran's acquired psychiatric disorder claim, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran claimed service connection only for PTSD, in light of the Court's holding in Clemons, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.    

With respect to the Veteran's claim of entitlement to an increased disability rating for pseudofolliculitis barbae, the Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim for a compensable rating for pseudofolliculitis barbae that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the most recent readjudication of the Veteran's claims on appeal in an April 2016 supplemental statement of the case (SSOC), the AOJ associated additional VA treatment records pertaining to the Veteran's claims on appeal with the claims folder.  In a statement from the Veteran dated January 2017, the Veteran requested that the case be remanded to AOJ for review of the newly associated evidence. 

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the newly associated evidence pertains to the Veteran's claims on appeal and he has specifically denied waiver of this additional evidence.  The Board must therefore remand the claims on appeal to the AOJ. 

With regard to the Veteran's claims of entitlement to service connection for GERD, frequent indigestion, residuals of burn to the left hand, right hip disability, left hip disability, and scar of the left hand, forehead, and right arm, he contends that these disabilities are related to his service including a motor vehicle accident in February 1992.  The Board notes that the Veteran's service treatment records document the motor vehicle accident in February 1992, and a treatment record dated August 1992 notes his report of pain when lying down.  Also, the Veteran's December 1992 service report of medical history in conjunction with his separation examination documents a history of frequent indigestion and swollen or painful joints.  Further, although the current medical evidence of record does not document current disabilities pertaining to frequent indigestion, GERD, right hip disability, left hip disability, burn residuals to the left hand, or scars of the left hand, forehead, and right arm, the Veteran has stated that he has had these symptoms since discharge from service.  The Board notes that the Veteran is competent to report such symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The current medical evidence of record is absent an opinion as to whether the Veteran has a disability manifested by frequent indigestion, GERD, right hip disability, left hip disability, burn residuals of the left hand, or scars of the left hand, forehead, and right arm that are related to service.  In light of the foregoing, the Board is of the opinion that VA examinations would be probative in ascertaining such.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board additionally notes that the Veteran contends that he has right and left knee disabilities that are related to service to include the above-referenced motor vehicle accident in February 1992.  The Veteran's December 1992 report of medical history documents a report of trick or locked knee.  Further, an October 1992 treatment record documents treatment for knee pain when the Veteran climbed a ladder with an uneven surface and assessment of patella tendonitis.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for a right or left knee disability.

The Veteran was provided a VA Disability Benefits Questionnaire examination for his right and left knee disabilities in March 2016.  After examination of the Veteran and consideration of his medical history to include the October 1992 knee injury, the VA examiner diagnosed the Veteran with right knee osteoarthritis and left knee strain and concluded that it is less likely than not that the Veteran has a knee disability related to service.  The VA examiner's rationale for his conclusion was based on his finding that a current X-ray report showed healed fracture of the tibia and fibula of the right knee.  Further, based on the Veteran's clinical history, the fracture happened in 1994 and not 1992.

The Board finds that the VA examiner's rationale for the finding that the Veteran does not have a right and left knee disability related to service is inadequate for evaluation purposes.  Specifically, the examiner did not provide an opinion as to the etiology of the Veteran's current diagnosed right knee osteoarthritis and left knee strain.  On the contrary, he only addressed the Veteran's fracture of the right tibia and fibula.  Thus, the Board finds that an addendum opinion should be obtained as to whether the Veteran's current right knee osteoarthritis and left knee strain are related to service.  38 C.F.R. § 3.159(c)(4), supra.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed disabilities manifested by frequent indigestion, GERD, right hip disability, left hip disability, burn residuals of the left hand, and scars of the left hand, forehead, and right arm.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify whether the Veteran currently has any disability manifested by frequent indigestion.
b. If the Veteran has a disability manifested by frequent indigestion, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his report of frequent indigestion on his December 1992 report of medical history in conjunction with his separation examination.  

c. Identify whether the Veteran currently has GERD.

d. If the Veteran has GERD, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his report of frequent indigestion on his December 1992 report of medical history in conjunction with his separation examination.

e. Identify whether the Veteran currently has a right hip disability.

f. If the Veteran has a disability of the right hip, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his motor vehicle accident in February 1992.

g. Identify whether the Veteran currently has a left hip disability.

h. If the Veteran has a disability of the left hip, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his motor vehicle accident in February 1992.

i. Identify whether the Veteran currently has any disability manifested by burn residuals of the left hand.

j. If the Veteran has a disability manifested by burn residuals of the left hand, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service.

k. Identify whether the Veteran currently has a scar of the left hand, forehead, or right arm.

l. If the Veteran has a scar of the left hand, forehead, or right arm, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service.
 
A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
2. Return the claims folder to a physician in the appropriate area of expertise for a clarifying medical opinion as to the etiology of the Veteran's right and left knee disabilities.    

Based on the review of the Veteran's claims folder, the examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed right knee osteoarthritis is related to his active service, to include the February 1992 motor vehicle accident and treatment for knee pain in October 1992 when he climbed a ladder with an uneven surface.
 
b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left knee strain is related to his active service, to include the February 1992 motor vehicle accident and treatment for knee pain in October 1992 when he climbed a ladder with an uneven surface.

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



